Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed November 27, 2019 is acknowledged. Claims 4-5 and 21-26 are deleted. Claims 2-3, 6-7, 9, 12, 14, 16-18 and 20 are amended.  Claims 27-28 are added. Now, Claims 1-3, 6-20 and 27-28 are pending.

2.	Applicant should notice that the claim status identifier for Claim 1 should be -- (original) --.

Claim Objections
3.	Claim 11 is objected to because of the following informalities:  
	In Claim 11, the second formula is the same as the first one.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


5.	Claims 3, 15-17, 20 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 Claim 3 recites the limitation "R7" in 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  
	In Claim 15, “R1” and R2” in the formula are not defined.
	In Claim 16, the “R1” groups in the siloxane units between the two “D1” are not defined, while the rest of R1 groups are defined in Claim 14.
	In Claim 17, the “R1” groups in the siloxane units between the two “D1” are not defined, while the rest of R1 groups are defined in Claim 14.
Regarding Claim 20 (line 8), the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP §2173.05(d).
In Claim 27, the “R1” groups in the siloxane units between the two “D1” are not defined, while the rest of R1 groups are defined in Claim 18.
	In Claim 28, the “R1” groups in the siloxane units between the two “D1” are not defined, while the rest of R1 groups are defined in Claim 18.

6.	Claims 3, 11, 15-17, 20 and 27-28 would be allowable if rewritten to overcome the claim objection and/or the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The patentability of the instant claims is set forth in paragraph 8 below.

Allowable Subject Matter
7.	Claims 1-2, 6-10, 12-14 and 18-19 are allowed.

8.	The following is an examiner's statement of reasons for allowance:
	Matsumoto (US 2007 0290202) discloses a method for preparing an alkoxy-functional organohydrogensiloxane oligomer by hydrosilylating an organohydrogensiloxane oligomer with a trialkoxysilyl functional alkene in the presence of a hydrosilylation catalyst. ([0051]-[0055]) However, Matsumoto does not teach the presently claimed cobalt complex as a hydrosilylation catalyst.

9.	The following references cited in the information disclosure statement of November 17, 2019 have been lined through because Applicant failed to provide the corresponding copies:
	Lee et al., Polymer 2004, 45, 6155-6162
	Ghivari et al., Journal of Conservative Dentistry 2010, 13, 39-41
	Shawkat et al., The University of Birmingham, College of Medical and Dental Sciences, 2009

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
May 26, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765